

116 HR 4688 IH: To limit the use of nondisclosure agreements for employees of the White House or the Executive Office of the President, and for other purposes.
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4688IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo limit the use of nondisclosure agreements for employees of the White House or the Executive
			 Office of the President, and for other purposes.
	
		1.Limitation on use of nondisclosure agreements for employees of the White House or the Executive
			 Office of the President
 (a)In generalAn officer or employee of the White House or the Executive Office of the President may not be required to sign any nondisclosure agreement.
 (b)Limitation on enforcementNo Federal funds may be used to enforce any nondisclosure agreement entered into by an officer or employee of the White House or the Executive Office of the President.
 (c)ApplicationThis Act shall not be construed to allow the disclosure of any information otherwise required by law, rule, or regulation to be kept secret in the interest of national security.
			